  Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


THE STATE OF NEW YORK EX REL VINOD
KHURANA and THE CITY OF NEW YORK
EX REL VINOD KHURANA,
                                              Case No. 15-cv-06605-JFK
                        Plaintiffs,

               v.

SPHERION CORP. (N/K/A SFN GROUP,
INC.),

                        Defendant.




          PLAINTIFF-RELATOR’S STATEMENT OF MATERIAL
        FACTS NOT IN DISPUTE IN SUPPORT OF HIS MOTION FOR
                   PARTIAL SUMMARY JUDGMENT
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 2 of 18



          Plaintiff-Relator Vinod Khurana (“Relator”), by its undersigned counsel, respectfully

submits the following Statement of Material Facts Not in Dispute in Support of His Motion for

Partial Summary Judgment, pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local

Rule 56.1(a) of the Local Rules for the United States District Courts for the Southern and Eastern

Districts of New York.        All citations to exhibits below refer the exhibits annexed to the

accompanying Declaration of Andrew M. McNeela dated May 17, 2019.

I.        The Parties

          1.     Spherion Corp. (“Spherion”), now known as Spherion Staffing, LLC, is a Florida

Corporation, with its principal place of business in Georgia.1

          2.     Spherion is a recruiting and staffing company.2

          3.     In 2001, the New York City Office of Payroll Administration (“OPA”) retained

Spherion to oversee quality assurance on the CityTime project.3

          4.      Spherion was responsible for hiring personnel capable of, inter alia, performing

quality assurance testing.4

          5.     Howard Cohen was the Spherion account manager assigned to the CityTime

project, and his supervisor was Thomas Roach, who was one of Spherion’s managing directors.5



1
    Ex. 1 (printout from Florida Division of Corporations official website).
2
    Ex. 2 (printout from Spherion’s website).
3
  Ex. 3 (Spherion’s contract with New York City (“QA Contract”)); Ex. 4 at 25:3-15, 26:7-28:7
(Transcript of the December 14, 2015 Deposition of Howard Cohen (“Cohen Tr.”)).
4
    Ex. 4 at 18:24-20:13, 26:7-28:7 (Cohen Tr.).
5
 Ex. 5 at ¶ 4 (November 23, 2015 Declaration of Vinod Khurana (“Khurana Decl.”); Ex. 6 at
12:18-24, 31:18-19 (Transcript of December 20, 2018 Deposition of Thomas Roach (“Roach
Tr.”)).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 3 of 18



          6.       Among other compensation, Cohen received commissions proportional to the

number of Spherion employees assigned to the CityTime project, earning him approximately

$600,000 annually.6

          7.      Relator graduated from the University of Toronto in 1986 with a degree in

Computer Science and Mathematics.7

          8.      Prior to joining the CityTime project in 2004, Relator had extensive experience as

a computer programmer and automation tester, as well approximately 10 years of experience as a

“load tester.”8

          9.      Spherion hired Relator in July 2004 as a quality assurance automation tester for the

City Time Project.9

          10.     By November 2004, Relator had been reassigned to do load performance testing,

based on, inter alia, the strength of a presentation he had made to the OPA.10

          11.     Load performance testing involves the evaluation of how a computer application

operates under certain “loads,” i.e., a certain number of concurrent users.11

          12.     Relator was the only load tester working on the CityTime project between

November 2004 and April 2005.12


6
    Ex. 6 at 14:15-15:16 (Roach Tr.); Ex. 4 at 22:19-23:10 (Cohen Tr.).
7
 Ex. 7 at 18:24-19:3 (Transcript of the January 8, 2019 Deposition of Vinod Khurana (“Khurana
Tr.”)).
8
    Ex. 7 at 18:5-36:7 (Khurana Tr.).
9
    Ex. 5 at ¶ 2 (Khurana Decl.); Ex.7 at 42:24-43:2 (Khurana Tr.).
10
     Ex. 5 at ¶ 2 (Khurana Decl.); Ex.7 at 78:25-79:13 (Khurana Tr.).
11
     Ex. 7 at 24:3-25:2 (Khurana Tr.).
12
     Ex. 7 at 89:25-90:5 (Khurana Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 4 of 18



          13.    Spherion terminated Relator in June 2007.13

          14.    At all times during his tenure with Spherion, Relator was a “payrolled employee”

of Spherion.14

II.       The CityTime Project, Relevant Non-Parties and the Related Scandal

          15.    In or about 1998, New York City commenced a software development project to

automate the City’s payroll and timekeeping functions across all 84 City agencies, boards, and

commission, which encompassed approximately 180,000 City employees.15

          16.    This project, known as CityTime, originally budgeted approximately $63 million

for software development, but ended up spending over $600 million.16

          17.    The OPA was the agency responsible for overseeing CityTime.17

          18.    Starting in 2004, Joel Bondy (“Bondy”) served as the OPA’s Executive Director

and was a member of CityTime’s steering committee.18

          19.    The New York City Financial Information Services Agency (“FISA”) was one of

the initial agencies to participate in the CityTime project during its pilot phase.19




13
     Ex. 7 at 42:24-43:9 (Khurana Tr.).
14
     Ex. 6 at 40:10-41:5 (Roach Tr.); Ex. 4 at 58:8-9, 83:10-13 (Cohen Tr.).
15
   Ex. 8 at ¶ 12 (Criminal Complaint, United States of America v. Mazer, et al., 11 Cr. 00121
(S.D.N.Y.)) (“Criminal Complaint”).
16
     Ex. 8 at ¶ 15 (Criminal Complaint).
17
  Ex. 6 at 77:9-12 (Roach Tr.); Ex. 4 at 12:6-10, 25:815, 27:25-28:4, 105:10-11, 249:14-16
(Cohen Tr.).
18
     Ex. 4 at 38:18-39:5, 63:12-15 (Cohen Tr.); Ex. 6 at 21:12-20 (Roach Tr.).
19
     Ex. 7 at 112:10-13 (Khurana Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 5 of 18



          20.     Susan Amodeo (“Amodeo”) and Rajeev Mantry (“Mantry”) were FISA personnel

who oversaw the CityTime project on behalf of that agency.20

          21.     At all times relevant to the Complaint, Science Applications International

Corporation (“SAIC”) was CityTime’s prime contractor and was responsible for, inter alia,

developing the program’s computer applications.21

          22.     Spherion, in its quality assurance role, was required to, inter alia, “validate

[SAIC’s] recommended infrastructure, methods, and procedures, to certify [SAIC’s] deliverables

and project phases, to assess risks and recommend mitigation strategies to track the project, and to

review past and future work products and Change Orders.”22

          23.    Spherion’s role included identifying conflicts of interest and other waste such as

incompetent staff.23

          24.    In 2004, at Bondy’s request, Spherion hired Mazer as a subject matter expert

(“SME”) on the CityTime project.24

          25.    Bondy and Mazer had a prior relationship, having previously worked together at

the New York City Administration for Children’s Services.25




20
     Ex. 7 at 112:10-113:2 (Khurana Tr.).
21
     Ex. 6 at 32:15-19 (Roach Tr.).
22
     Ex. 3 (QA Contract).
23
     Ex. 6 at 29:23-30:7 (Roach Tr.)
24
     Ex. 4 at 11:20-12:5, 63:12-22 (Cohen Tr.).
25
     Ex. 4 at 65:7-9 (Cohen Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 6 of 18



          26.    Soon after being hired by Spherion, Mazer assumed and exercised extensive

authority and control over the CityTime project, including hiring and firing decisions.26

          27.    Scott Berger (“Berger”), another CityTime SME employed by Spherion, reported

directly to Mazer.27

          28.    Berger was Relator’s supervisor between November 2004 and January 2007.28

          29.    On December 15, 2010, the United States Attorney’s Office for the Southern

District of New York unsealed a Criminal Complaint against several individuals involved with the

City Time Project, including Mazer and Berger.29

          30.    The Criminal Complaint alleged that Mazer used his influence over the CityTime

project to award lucrative contracts to companies controlled by Mazer’s family or friends –

specifically, DA Solution and PrimeView – who then paid kickbacks to Mazer that totaled

approximately $25 million dollars during the scheme (the “CityTime kickback scheme”).30

          31.    DA Solutions was run by one of Mazer’s relatives and owned by Mazer’s wife.31




26
  Ex. 4 at 64:12-17 (Cohen Tr.); Ex. 7 at 75:18-25 (Khurana Tr.); Ex. 9 at 16:14-17:3 (Transcript
of the August 21, 2018 Deposition of Mahesh Sharma (“Sharma Tr.”)).
27
  Ex. 7 at 76:18-25, 77:17-78:5 (Khurana Tr.); Ex. 9 at 18:9-22 (Sharma Tr.); Ex. 6 at 59:4-6
(Roach Tr.).
28
     Ex. 7 at 74:22-75:7 (Khurana Tr.).
29
     Ex. 8 (Criminal Complaint).
30
     Ex. 8 at ¶ 11(a)-(f) (Criminal Complaint).
31
     Ex. 8 at ¶ 11(b) (Criminal Complaint); Ex. 5 at ¶ 17 (Khurana Decl.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 7 of 18



          32.    Berger was alleged to have generated and approved for payment fraudulent

timesheets for consultants who were paid by the City through the contractors/companies associated

with the CityTime kickback scheme.32

          33.    In return for his involvement, Berger was allegedly paid $1.3 million from firms

associated with Mazer.33

          34.    On or about June 15, 2011, the USAO filed a Superseding Indictment against

Mazer, among other individuals, charging him with various money laundering and bribery offenses

relating to CityTime kickback scheme.34

          35.    After a jury trial, Mazer was convicted of: (i) wire fraud conspiracy in violation of

18 U.S.C. § 1349; (ii) wire fraud, in violation of 18 U.S.C. § 1343; (iii) bribery conspiracy, in

violation of 18 U.S.C. § 371; (iv) bribery in violation of 18 U.S.C. § 661(a)(1)(B); (v) Travel Act

conspiracy, in violation of 18 U.S.C. § 371; and (vi) money laundering conspiracy in violation of

18 U.S.C. 1956(h).35

          36.    For his crimes, Mazer was sentenced to concurrent terms of imprisonment totaling

20 years.36




32
     Ex. 8 at ¶ 11(c) (Criminal Complaint).
33
     Ex. 8 at ¶ 11(f)(iv) (Criminal Complaint).
34
   Ex. 10 (Superseding Indictment in United States of America v. Mazer, et al., 11 Cr. 00121
(S.D.N.Y.) (“Superseding Indictment”).
35
  Ex. 11 (Criminal Judgment against Mark Mazer in United States of America v. Mazer, et al., 11
Cr. 00121 (S.D.N.Y.) (“Criminal Judgment”)).
36
     Ex. 11 (Criminal Judgment).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 8 of 18



          37.    SAIC entered into a deferred prosecution agreement with the United States pursuant

to which it agreed to forfeit roughly half a billion dollars in payments that it received in connection

with the CityTime project.37

III.      Relator’s Protected Activity and Spherion’s Retaliatory Actions

          1.     The Events Leading to Relator’s Reduced Responsibilities

          38.    In November 2004, Relator’s initial performance load tests revealed that

CityTime’s software application could support only 20 concurrent users prior to crashing, far

below the 2,000 concurrent users that was the goal for FISA alone as the pilot agency, let alone

the tens of thousands of concurrent users that was the project’s ultimate goal when fully

implemented.38

          39.      Alarmed at the startling lack of progress that had been made, despite several years

of development and the expenditure of tens of millions of dollars, Relator informed Berger – his

immediate supervisor at that time – that he believed that the project was a waste of the City’s

resources.39

          40.    During the following month, Relator continued to voice his concerns. Relator told

Cohen that SAIC’s development team had done an extremely poor job and that the project should

be scrapped.40




37
     Ex. 12 (S.D.N.Y. USAO Announcement of Deferred Prosecution Agreement with SAIC).
38
     Ex. 5 at ¶ 3(Khurana Decl.).
39
     Ex. 5 at ¶ 3 (Khurana Decl.); Ex 7 at 90:3-5, 92:9-93:2, 97:10-98:4 (Khurana Tr.).
40
     Ex. 5 at ¶ 4 (Khurana Decl.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 9 of 18



          41.    At that time, Relator also communicated his concerns regarding the project’s

viability and wastefulness to FISA employees Amodeo and Mantry during their discussion of the

load test results.41

          42.    Relator continued to express his concerns to Amodeo and Mantry in early 2005, at

which time they visited Relator’s office on roughly a biweekly basis to discuss the project in

secret.42

          43.    In or around March 2005, Relator learned from Mike Fayerman, a SAIC

development manager on the CityTime project, that Mazer’s wife ran that DA Solutions.43

          44.    Relator believed that this relationship created a conflict of interest and immediately

relayed this information to Cohen and Amodeo.44

          45.    In early 2005, Relator also attended a development meeting with Berger, Mazer,

Bondy, OPA Senior Manager Sarah Gujal, and SAIC Project Manager, Mike Fayerman, at which

time he reiterated his concerns with the project’s progress and viability.45

          46.    At the meeting’s conclusion, Mazer and Bondy had Relator remain for a private

discussion, at which time Mazer got face-to-face with Relator and ordered him not to voice his

concerns to anyone from FISA again, and not to discuss his load performance results with anyone

other than Berger.46


41
     Ex. 5 at ¶ 5 (Khurana Decl.).
42
     Ex. 5 at ¶ 7 (Khurana Decl.); Ex. 7 at 288:7-21 (Khurana Tr.).
43
     Ex. 7 at 319:12-23 (Khurana Tr.); Ex. 5 at ¶ 17 (Khurana Decl.).
44
     Ex. 7 at 364:24-367:22; 378:2-16 (Khurana Tr.).
45
     Ex. 7 at 92:9-93:4 (Khurana Tr.); Ex. 5 at ¶ 6 (Khurana Decl.).
46
     Ex. 5 at ¶ 6 (Khurana Decl.); Ex. 7 at 99:20-100:16 (Khurana Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 10 of 18



          47.    During their private discussion, Mazer informed Relator that he was well aware

that the CityTime project was going to fail.47

          48.    Despite Mazer’s attempt to intimidate him, Relator nonetheless reported his

conversation with Mazer to Amodeo and Mantry.48

          49.    Notably, before that meeting, but after Relator had raised red flags regarding his

load performance test results, Cohen informed Relator that Spherion would be terminating his

contract.49

          50.    When Relator confronted Berger about his impending termination, Berger

responded that he would “talk to Mazer and get back to [him].”50

          51.    In April of 2005, Mazer and Berger reassigned the bulk of Relator’s load

performance responsibilities – i.e., those relating to testing and analysis – to Jeff Boldia, a SAIC

consultant, leaving Relator with only the program-writing aspects of his position.51

          52.    Until this time, Relator had been the only load tester working on the CityTime

project.52

          53.    Berger and Mazer also blocked Relator’s access to the load testing software and

results.53


47
     Ex. 5 at ¶ 6 (Khurana Decl.); Ex. 7 at 99:20-100:16 (Khurana Tr.).
48
     Ex. 5 at ¶ 7 (Khurana Decl.); Ex. 7 at 124:7-126:12, 128:13-12 (Khurana Tr.).
49
     Ex. 7 at 105:3-107:17(Khurana Tr.).
50
     Ex. 7 at 106:20-107:17 (Khurana Tr.).
51
     Ex. 7 at 113:6-114:6 (Khurana Tr.).
52
     Ex. 7 at 87:18-22, 89:25-90:5 (Khurana Tr.).
53
     Ex. 7 at 126:15-127:8, 145:16-21, 299:3-4 (Khurana Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 11 of 18



          54.    Around this same time, the Relator was pulled into a stairwell by a SAIC project

manager named Sherif Sirageldin (“Sirageldin), who – like Mazer and Berger before him – told

Relator not to share load test results with FISA.54

          55.    Thereafter, in a May 16, 2005 email, Sirageldin complained to Berger that Relator

“provides information to a client in particular which I personally, would not have provided as the

information would typically lead nowhere good.”55

          56.    Sirageldin recommended that Relator’s “face-time with various agencies be limited

in terms of providing status” reports, and, in a draft of that email, recounted that Berger had told

Relator that “any further communication with FISA without prior authorization would not be

tolerated.”56

          57.    Notably, in contrast to Relator’s forthright statements regarding CityTime project,

Sirageldin admitted that “when I met with OPA management, I indicated that things were okay

and were on target even though they were not.”57

          2.     The Events Leading to Relator’s Demotion/Transfer

          58.    Throughout 2005, despite having been had been stripped of most of his load testing

responsibilities, Relator informed representatives of OPA and FISA, as well as Cohen, that he

believed that the load test results that Boldia reported to those agencies were inaccurate.58


54
     Ex. 7 at 207:2-208:2 (Khurana Tr.).
55
  Ex. 13 (May 16, 2005 E-mail Chain between Berger and Sirageldin, NYC_CT00001744-45)
(emphasis added).
56
     Ex. 13 (May 16, 2005 E-Mail Chain between Berger and Sirageldin, NYC_CT00001744-45).
57
     Ex. 14 (Draft E-mail from Sirageldin to Berger, NYC_CT00001746-47) (emphasis added).

58
     Ex. 7 at 228:24-230:3 (Khurana Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 12 of 18



          59.    For example, in April 2005, Amodeo contacted Relator and stated that she “[w]ould

love a confidential chat about the perf[romance] test plan.”59

          60.    Thereafter, Relator met with Amodeo and her supervisor at FISA, Robert

Townshead, to discuss SAIC’s misleading load testing results.60

          61.    At that meeting, Relator also reported that the CityTime project was a “waste” of

the City’s funds and that the project should be scrapped.61

          62.      And in August 2005, Relator told Amodeo that Berger had lied to her about FISA

approving a plan to have load testing performance by another individual in addition to Relator.62

          63.    Notably, after the Relator’s termination, Boldia admitted that he reported inaccurate

results and that he had been instructed by SAIC to “fudge” the load performance data to make

them appear more positive than they were.63

          64.    In March 2006, Relator met with Cohen and Arthur Donnelly, Spherion’s senior

most SME on the CityTime project.64

          65.    According to Relator, Cohen and Donnelly were the only Spherion employees with

whom he felt he could report his “concern . . . that Mark Mazer and Scott Berger were up to no

good.”65


59
     Ex. 15 (April 14, 2005 E-mail from Amodeo to Khurana, NYC_CT00000038).
60
     Ex. 7 at 228:20-229:11, 288:7-291:8; 395:3-396:16 (Khurana Tr.).
61
     Ex. 7 at 290:8-24 (Khurana Tr.).
62
     Ex. 5 at ¶ 10 (Khurana Decl.).
63
     Ex. 5 at ¶ 19 (Khurana Decl.); Ex. 7 at 103:19-104:8; 228:7-23 (Khurana Tr.).
64
     Ex. 5 at ¶ 12 (Khurana Decl.).
65
     Ex. 7 at 278:14-279:7 (Khurana Decl.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 13 of 18



          66.    Relator told them that he believed that the CityTime project should be scrapped,

and that Mazer, Berger and SAIC management did not care that the project was a failure, but

instead were concerned about extending their contracts for as long as possible in order to enrich

themselves as much as possible.66

          67.     Relator again met with Cohen and Donnelly in July 2006, at which time he

repeated his concern that the CityTime project become simply a means to put money in the pockets

of Mazer, Berger and SAIC.67

          68.      At that time, Donnelly stated that he was going to raise Relator’s concerns to

Bondy. Donnelly was fired a few days later.68

          69.    Around August 2006, when Boldia left the CityTime project, Berger hired two load

performance testers – one from DA Solutions and one from PrimeView – as replacements, and

asked Relator to train them.69

          70.    Almost immediately after meeting the new load performance testers, Relator

realized that they were incompetent and doing personal business while billing the project.70

          71.     He ultimately informed Berger of his concerns towards the later part of 2006.71

          72.    Around that time, Relator also informed Edward Rambali (“Rambali”), a Spherion

consultant responsible for managing the load performance test group, that the new load testers


66
     Ex. 5 at ¶ 12 (Khurana Decl.).
67
     Ex. 5 at ¶ 13 (Khurana Decl.).
68
     Ex. 5 at ¶ 13 (Khurana Decl.).
69
     Ex. 7 at 158:4-158:16, 369:9-22 (Khurana Tr.).
70
     Ex. 7 at 158:4-159:14, 369:9-373:10 (Khurana Tr.).
71
     Ex. 7 at 158:4-159:14, 369:9-373:10 (Khurana Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 14 of 18



were unqualified, and that Mazer and Berger did not care about whether the project actually

succeeded. In response, Rambali admonished Relator that he “talked too much.”72

          73.     As a direct result of his criticisms, Spherion considered firing Relator. Specifically,

in a November 26, 2006 email, Cohen informed Patricia Priola – the recruiter that recommended

Relator as a candidate for the CityTime project – that “he had been informed by Mazer” that OPA

had approved of replacing Relator due to his “lack of political sensitivity” and his being “critical

of other team members.”73

          74.     In response to Priola’s comment that “this is the first I am hearing about any

problems,” Cohen responded that “I have had numerous conversations with [Relator] and the client

while he has been there, especially about him being sensitive to the politics (SAIC, FISA, OPA)

and not ruffling feathers.”74

          75.     Ultimately, Relator was not terminated at that time, but instead was demoted.75

          76.         Specifically, in a December 26, 2006, email, Cohen informed Roach that Relator

“is being moved out of performance testing and will be doing automation testing.”76

          77.     Cohen further relayed that “Mark [Mazer] asked that I have a very direct

conversation with Vinod about having the right attitude and being a team player.”77



72
     Ex. 5 at ¶ 15.
73
     Ex. 16 (November 26, 2006 E-Mail from Cohen, RS000491).
74
     Ex. 17 (November 27, 2006 E-Mail Chain with Cohen, RS000499-501) (emphasis added).
75
     Ex. 18 (December 26, 2006 E-mail exchange between Cohen and Roach, RS000509).
76
     Ex. 18 (December 26, 2006 E-mail exchange between Cohen and Roach, RS000509).
77
  Ex. 18 (December 26, 2006 E-mail exchange between Cohen and Roach, RS000509) (emphasis
added).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 15 of 18



          78.    In discussing the move with Mazer, Berger explained “if [Relator] doesn’t cut it or

creates problems we can get rid of him.”78

          79.    Automation testers generally do not command the same pay as load performance

testers in the market for such services, and automation testing is not considered to be as prestigious

performance testing.79

          80.    Relator’s replacement on the load performance team was Sanjay Arya (“Arya”),

who started working on the CityTime project in or around January 2007.80

          81.    Arya reported directly to Berger and Mazer.81

          82.    Arya testified that, after he replaced Relator, he learned that Spherion reassigned

Relator to do automation testing because Relator informed FISA that the CityTime application was

performing poorly contrary to SAIC’s reports.82




78
  Ex. 19 (December 15, 2006 E-Mail from Berger to Mazer, NYC_CT00001743) (emphasis
added).
79
  Ex. 7 at 148:21-149:11; 373:2-10; 414:23-415:7; Ex. 20 at Tr. 69:7, 144:20-24 (Transcript of
November 27, 2018 Deposition of Sanjay Arya (“Arya Tr.)) (testifying that Relator “was a
performance guy,” and that as a load tester Arya would not want to do automation testing).
80
     Ex. 20 at 20:7-15 (Arya Tr.).
81
     Ex. 20 at 20:7-15 (Arya Tr.).
82
     Ex. 20 at 22:16-23:25, 24:16-23, 25:15-26:12 (Arya Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 16 of 18



          3.     The Events Leading to Relator’s Termination

          83.    After Khurana was demoted to the automation testing group, his direct supervisor

was Mahesh Sharma (“Sharma”) and the team lead was Rekha Basu (“Basu”), an employee of DA

Solutions.83

          84.    Soon after joining that team, Relator told Basu that he believed Berger and Mazer

were “up to no good” and “pocketing City funds for themselves.” In response, Basu told Relator

not to repeat his suspicions to anyone else.84

          85.    Relator also told Basu and Sharma that he believed that the “glowing” automation

testing reports that they provided to the OPA were inaccurate, because they failed to account for

false positives and their methodology had a high failure rate.85

          86.    In May 2007, Relator repeated his concerns that the CityTime project was an

exercise in “waste” and “abuse” to Basu.86

          87.    Later that month, on May 30, 2007, Vinod sent an e-mail exposing a serious flaw

in the CityTime software that City personnel associated with the project viewed as raising “a valid

question[].”87

          88.    Relator was terminated less than 30-days later, on June 22, 2007.88



83
  Ex. 7 at 81:11-82:19, 146:14-25 (Khurana Tr.); Ex. 21 at 13:11-18, 14:19-21 (Transcript of the
November 12, 2018 Deposition of Lakshmanarekha Basu (“Basu Tr.)); Ex. 19
(NYC_CT00001743).
84
     Ex. 5 at ¶ 16 (Khurana Decl.).
85
     Ex. 7 at 150:14-155:4 (Khurana Tr.).
86
     Ex. 7 at Tr. 276:13-18; 277:17-278:13 (Khurana Tr.).
87
     Ex. 22 (May 30, 2007 E-Mail Chain, NYC_CT00002549-52).
88
     Ex. 23 (June 21, 2007 E-Mail Chain with Cohen, RS000642).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 17 of 18



          89.    According to Cohen, Relator was to be told only that OPA “no longer require[d]

his services,” but that the actual reason for his termination was Mazer’s claim that Relator had

“attendance [issues] and issues of his ability to work with others.”89

          90.    In a July 2007 email, wherein Cohen recounted the circumstances surrounding

Relator’s termination, Cohen explained that “it appears Mahesh [Sharma] did finally make the

recommendation to Mark Mazer that [Relator] had to go.”90

          91.    Notably, Sharma testified under oath that he did not, in fact, recommend Relator’s

termination, and that it was Mazer and Berger who made the decision to fire Vinod.91

          92.    In fact, Sharma testified that he believed Relator was a “good worker” with

“programming skills” and that he had no recollection of Relator creating any problems.92

          93.    Similarly, Basu testified that she believed Relator was a “pretty good” employee

and a “good guy,” that she does not remember anything bad about Relator, she did not recall any

attendance issues, did not say anything negative about Relator to Sharma or anyone else. 93

          94.    Arya, Vinod’s load testing replacement, testified that Relator was a “good

performance engineer” and “very knowledgeable.”94




89
     Ex. 23 (June 21, 2007 E-Mail Chain with Cohen, RS000642).
90
     Ex. 24 (July 15, 2007 E-Mail from Cohen, RS000686-88).
91
     Ex. 9 at 29:16-20, 61:3-16, 67:11-16 (Sharma Tr.).
92
     Ex. 9 at 38:13-19, 51:22-25 (Sharma Tr.).
93
     Ex. 21 at 46:15-21, 54:23-55:3, 55:4-14, 65:3-4, 66:16-67:2, 67:11-21, 69:23-70:2 (Basu Tr.).
94
     Ex. 20 at 70:13-14, 144:2-6 (Arya Tr.).
       Case 1:15-cv-06605-JMF-OTW Document 146 Filed 06/06/19 Page 18 of 18



          95.    Mazer invoked his Fifth Amendment right against self-incrimination in response to

questions concerning his involvement in Relator’s termination.95

                                          CONCLUSION

          96.    Throughout his tenure with Spherion, Relator raised concerns with the City, outside

of his chain of command, despite being warned not to do so, because he believed that “Mark Mazer

and Scott Berger were up to no good” and sought to expose what he believed was “waste” and an

“abuse” of government funds aimed at enriching Mazer, Berger and SAIC.96

Dated: May 17, 2019
       New York, New York


                                                      Respectfully submitted,

                                                      KIRBY McINERNEY LLP

                                                       /s/ David E. Kovel
                                                      David E. Kovel
                                                      Andrew M. McNeela
                                                      Seth M. Shapiro
                                                      250 Park Avenue, Suite 820
                                                      New York, New York 10177
                                                      Tel: (212) 371-6600
                                                      Email: dkovel@kmllp.com
                                                              amcneela@kmllp.com
                                                              sshapiro@kmllp.com

                                                      Counsel for Relator




95
 Ex. 25 at 4:23-5:7, 13:25-14, 17:7-12, 19:5-12, 23:16-23 (Transcript of the December 18, 2018
Deposition of Mark Mazer (“Maser Tr.”)).
96
     Ex. 7 at 277:17-79:7, 290:8-291:9, 321:2-16 (Khurana Tr.); Ex. 5 at ¶¶ 3-18 (Khurana Decl.).
